DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Species II, Fig. 5-8, claims 1-5, 7-12, and 14-16 in the reply filed on 1/31/2022 is acknowledged. Accordingly, the non-elected claims 6, 13, 17, and 18 have been withdrawn from further consideration on the merits. The Office action on elected claims 1-5, 7-12, and 14-16 follows.

Claim Objections

Claims 1, 14, and 16, are objected to because of the following informalities: 
Claim 1 in lines 27-28 recites limitations “first (second) switching position” with an article “a”, despite the fact that said limitations have been previously positively set forth in lines 4, 7, and 8 of the claim.  
Furthermore, claim 14 recites cumbersome clause: “the first snap-action part is fixed to the movable contact member, but is apart from that in the first geometric low-temperature configuration freely suspended inside the housing without being supported by the housing or any not “being supported by the housing or any other part of the switch” if it clearly supported by the switch structure indirectly via said “movable contact member” (46’) as clearly shown on Fig. 5.
Furthermore, claim 16 recites that the “first snap-action part is arranged locally between the upper part and the support element”. However, as clearly shown on Fig. 5-8, the first snap-action part (30) is arranged locally between the [
Furthermore, claims on numerous instances recite different terminology while referring to the same components of the claimed apparatus, e.g., the “movable contact member” (claim 1, line 3) vs. the “contact member” (claim 1, line 30); the “first stationary contact” (claim 1, line 1) vs. the “first contact” (claim 1, line 31), etc. This produces antecedent problems and ambiguity.
Applicant must use uniform terminology throughout the claims. The claimed terminology should be consistent with the terminology of the specification and should follow the nomenclature of the specification.  The terms and phrases used in claims must have a clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0115566 to Hsu (cited in IDS).
Regarding claim 1, 8, and 9, Hsu discloses (Fig. 1-3d) a temperature-dependent switch that comprises a first stationary contact (3), a second stationary contact (3), and a temperature-dependent switching mechanism having a movable contact member (4, 41-43), wherein the switching mechanism, in a first switching position, presses the movable contact member against the first contact and thereby produces an electrically conductive connection between the first stationary contact and the second stationary contact via the movable contact member (Fig. 3d) and, in a second switching position, keeps the movable contact member spaced apart from the first stationary contact (Fig. 3a), wherein the switching mechanism comprises a first bimetal (par. 2), Fig. 3c), wherein the switch further comprises a second bimetal (par. [0018]-[0023]) temperature-dependent snap-action part (1) which is configured to switch from a second geometric low-temperature configuration to a second geometric high-temperature configuration when exceeding a second switching temperature (Fig. 3a), and to switch from the second geometric high-temperature configuration back to the second geometric low- temperature configuration when subsequently falling below a second reset temperature ((t1), Fig. 3c), wherein switching the first snap-action part from the first geometric low- temperature configuration to the first geometric high-temperature configuration and/or switching the second snap-action part from the second geometric low- temperature configuration to the second geometric high-temperature configuration brings the switching mechanism from a first switching position (Fig. 3d) to a second switching position (Fig. 3a), wherein the second reset temperature (t1) is lower than the first reset temperature (t2), (see “t2 > t1”, Fig. 2) and wherein the second snap-action part (1) is configured to keep the contact member (4, 41-43) spaced apart from the first contact (3) even if the switch has heated above the first switching temperature and the second switching temperature (Fig. 3a) and has subsequently cooled down to a temperature between the first reset temperature and the second reset temperature (Fig. 3b; par. [0018]-[0023]).
	Alternatively, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any desired optimal In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (the result(s) are achieved desired switching characteristics and switching behavior of the switch) effective variable (the variables are the first and/or second switching and/or reset temperatures) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Hsu discloses that the second switching temperature is equal to or higher than the first switching temperature (see “t2 > t1”, Fig. 2).
Regarding claims 3 and 4, and alternatively regarding claim 2, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any desired optimal values and ranges for the second reset temperature and for the first and second switching temperatures in Hsu, (including for the second switching temperature to be equal to or higher than the first switching temperature and for the second reset temperature to be lower than room temperature (i.e., lower than 15°C), as claimed), in order to achieve desired switching characteristics and switching behavior of the switch of Hsu, In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (the result(s) are achieved desired switching characteristics and switching behavior of the switch) effective variable (the variables are the first and/or second switching and/or reset temperatures) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 5, Hsu discloses that the switching mechanism comprises a temperature-independent spring part (2) that is connected to the movable contact member (4, 41-43), wherein the first snap-action part (1) is configured to act on the spring part (2) when exceeding the first switching temperature and to thereby lift off the movable contact member (4, 41-43) from the first stationary contact (3), (Fig. 3a).
Regarding claim 7, Hsu discloses that the spring part (2) comprises a bistable spring part having two temperature-independent, stable geometric configurations (Fig. 3a and 3d). 
	Regarding claim 10, Hsu discloses that the movable contact member (4, 41-43) comprises a first component (41) and a second component (41) that is connected to the first component by means of a non-positive, firmly bonded or positive connection, wherein the first snap-action part (1) contacts the first component (41) and the second snap-action part (1) contacts the second component (41), (Fig. 2).

Regarding claim 12, Hsu discloses that the housing comprises a lower part (30) and an upper part (20), wherein the first stationary contact (3) is arranged on an inner side of the upper part (20), (Fig. 1, 2).
Regarding claim 14, as best understood (see objection above), Hsu discloses that the first snap-action part (1) is fixed to the movable contact member (4, 41-43), but is apart from that in the first geometric low- temperature configuration freely suspended inside the housing without being supported by the housing or any other part of the switch (Fig. 1, 2).
Regarding claim 15, Hsu discloses that a disc-shaped, plate-shaped or annular support element ((10), (20), or (30)) is arranged locally between the first snap-action part (1) and the second snap-action part (1), wherein the support element comprises a hole through which the movable contact member (40) projects, wherein the second snap-action part is at least in the second geometric high-temperature configuration supported by the support element (Fig. 2, 3a).
Regarding claim 16, as best understood (see objection above), Hsu discloses that the switch comprises a housing having an upper part (10) and a lower part (30), wherein the first snap-action part (1) is arranged locally between the upper part (10) and the support element (20), and wherein the second snap-action part (1) is arranged locally between the support element (20) and the lower part (30), (Fig. 2, 3a).

Claims 1-5, 7-9, 11, 12, and 14-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007063650 to Hofsaess.

It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any desired optimal temperatures and temperature ranges for the first and/or second switching and/or reset temperatures of the first and second snap-action parts in Hofsaess, in order to achieve desired switching characteristics and switching behavior of the switch of Hofsaess, wherein the second reset temperature is lower than the first reset temperature, and wherein the second snap-action part is configured to keep the contact member spaced apart from the first contact even if the switch has heated above the first switching temperature and the second switching temperature and has subsequently cooled down to a temperature between the first reset temperature and the second reset temperature as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (the result(s) are achieved desired switching characteristics and switching behavior of the switch) effective variable (the variables are the first and/or second switching and/or reset temperatures) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, all claimed elements were known in the prior art and one skilled in the art could See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2-4, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any desired optimal values and ranges for the second reset temperature and for the first and second switching temperatures in Hofsaess, (including for the second switching temperature to be equal to or higher than the first switching temperature and for the second reset temperature to be lower than room temperature (i.e., lower than 15°C), as claimed), in order to achieve desired switching characteristics and switching behavior of the switch of Hofsaess, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (the result(s) are achieved desired switching characteristics and switching behavior of the switch) effective variable (the variables are the first and/or second switching and/or reset temperatures) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 5, Hofsaess discloses that the switching mechanism comprises a 
Regarding claim 7, Hofsaess discloses that the spring part (17, 34) comprises a bistable spring part having two temperature-independent, stable geometric configurations (Fig. 5 and 6). 
Regarding claim 11, Hofsaess discloses that the switch comprises a housing (12, 14), wherein the first stationary contact (23) and the second stationary contact (18) are provided on the housing and the switching mechanism (33) is arranged in the housing (Fig. 5).
Regarding claim 12, Hofsaess discloses that the housing comprises a lower part (12) and an upper part (14), wherein the first stationary contact (23) is arranged on an inner side of the upper part (Fig. 5).
Regarding claim 14, as best understood (see objection above), Hofsaess discloses that the first snap-action part (19) is fixed to the movable contact member (18), but is apart from that in the first geometric low- temperature configuration freely suspended inside the housing without being supported by the housing or any other part of the switch (Fig. 5).
Regarding claim 15, Hofsaess discloses that a disc-shaped, plate-shaped or annular support element (34) is arranged locally between the first snap-action part (19) and the second snap-action part (35), wherein the support element comprises a hole through which the movable contact member (18) projects, wherein the second snap-action part is at least in the second geometric high-temperature configuration supported by the support element (Fig. 6).
Regarding claim 16, as best understood (see objection above), Hofsaess discloses that the switch comprises a housing having an upper part (14) and a lower part (12), wherein the snap-.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various thermally actuated electrical switches with bimetallic temperature-responsive elements. Further, US 4, 849, 729 teaches thermally actuated electrical switch comprising bimetallic temperature-responsive element and self-holding arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835